DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments with respect to Claim 1 as amended have been considered but are not persuasive or are moot because of new grounds of rejection and/or the arguments do not apply to the way the references are being used in the current rejection.
	Applicant has amended Claim 1 by adding the limitation from Claim 2 whereby the method comprises a liquid injection mechanism  having a liquid storage chamber with a pressurizing piston configured to pressurize the liquid storage chamber and a hydraulic drive configured to drive the pressurizing piston. 
	Applicant argues that the water needle core rod of the primary reference of Claims 1 and 2, Guo (CN 104589581B), does not disclose that a pressurizing piston configured to pressurize the liquid storage chamber with a hydraulic drive unit configured to drive the pressurizing piston, but instead discloses a water needle core rod that does not undertake any pressurization of a liquid storage chamber, which is a structure to block/release water flow by opening/closing a water outlet valve port (Arguments/Remarks by Applicant dated March 21, 2022 p. 8). 
	Examiner responds by pointing out in paragraph [0017] that the water needle core rod – 1B is driven by the driving cylinder  - 1H to move forward... However, this is connected to a high pressure gas injection control device – 200 through a connecting pipe....through sliding cooperation ( with the driving cylinder – 1H. As a high pressure gas injection control device designed for high gas injection, these devices include pressurized pistons (See a typical High-Pressure Gas Injection System – Davis Standard  Benefits of Gas Booster Packages; davis-standard.com https://davis-standard.com/DS_wordpress/wp-content/uploads/2020/01/Wire_High-Pressure-Gas-Injection-System_EN.pdf). 

[AltContent: arrow]
    PNG
    media_image1.png
    811
    526
    media_image1.png
    Greyscale
                              
    PNG
    media_image2.png
    779
    504
    media_image2.png
    Greyscale


  Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo (CN 104589581B) from English translation.
Regarding Claim 1, Guo discloses a method for manufacturing a hollow resin molded article (paragraph [0003] object of present invention is to carry out…experimental work…to solve the problems existing in water-assisted injection molding hollow tube products…), the method comprising:
 a resin injection step of injecting a resin material in a melted state into a cavity of a mold (paragraph [0002] …water-assisted injection molding technology is formed by injecting a polymer melt into a cavity…); 
a hollow portion forming step of injecting gas and liquid into the cavity in which the resin material has been injected, (Figs. 1, 2 paragraph [0005] water injection control device – 100 high pressure gas injection control device – 200)  via an injector connected to the cavity (Figs. 1 and 2 paragraph [0020] …independently controlled water passage and gas passage and is connected …through the water needle sleeve head mounted in the mold cavity – 2…)  to form a hollow portion in the resin material in the cavity (paragraph [0002] …cavity, or the polymer melt which is not solidified inside is pushed out of the cavity; the mold is opened, and the hollow product is taken out…); and
 a discharging step of discharging the liquid in the cavity to outside of the cavity (paragraph [0020] …Discharging the water injection pressure and switching to the drainage step; the water in the resin body is returned to the water auxiliary controller – 100…), wherein
 the hollow portion forming step includes a pressurizing step of injecting the gas in a compressed state into the injector (Fig. 5 paragraph [0017] …high pressure gas injection control device – 200, 9- pressure gas mass) and then injecting the liquid pressurized at higher pressure than the gas (Figs. 5, 6 paragraph [0020] melt near the valve port – 1K is pushed open to form a pressurized gas mass – 9 in the resin body – 8 ; then the water auxiliary pressure controller – 100 is triggered to start injection water into the water passage….), 
the injector is connected to a vertically lowermost end of the cavity (Fig. 4 paragraph [0020] ...controller – 200 starts to inject a pressurized gas into the gas passage in the water needle device – 1, and the pressurized gas is injected into the molten resin body – 8…) , and 
in the discharging step, the liquid is discharged via the injector (Fig.1-7 paragraph [0020] …discharging the water injection pressure and switching to the drainage step; the water in the resin body is returned to the water auxiliary controller – 100 through the water passage of the water needle device…).
Guo further discloses that a liquid injection mechanism is configured to supply the liquid in a pressurized state to the injector (Figs. 1, 2 paragraph [0017] water injection control device – 100 water inlet – 1M) includes a liquid injection unit having a liquid storage chamber configured to store the liquid (paragraph [0005] …water inlet – 1M…connected to the water injection control device – 100…through the connection pipe…) and a pressurizing piston (Fig. 1 paragraph [0017] …relative movement of the water needle core  rod – 1B) configured to pressurize the liquid storage chamber (Figs. 1, 2 paragraphs [0005] [0017]…water needle core rod – 1B is driven by the driving cylinder – 1H…; Lowering and closing the outlet valve port  - 1K and retreating the outlet valve port – 1K to realize the breaking and opening of the water flow…), and a hydraulic drive unit configured to drive the pressurizing piston (paragraphs [0019] [0020] …the driving cylinder – 1H of the water needle core rod in the water needle device is the air cylinder...;...driving the cylinder – 1H to open the water outlet valve port- 1K, the gas-assisted pressure controller – 200 stops supplying pressure gas to the gas passage of the water needle device...water in the resin body is returned to the water auxiliary controller – 100 through the water passage of water needle device under the action of the pressure gas mass pressure....…). This is connected to a high pressure gas injection control device – 200 through a connecting pipe....through sliding cooperation with the driving cylinder – 1H. As a high pressure gas injection control device designed for high gas injection, these devices include pressurized pistons (See a typical High-Pressure Gas Injection System – Davis Standard davis-standard.com Benefits of Gas Booster Packages p. 2 – Booster gas sections are dry piston, non-lubricated and hydrocarbon free...;  https://davis-standard.com/DS_wordpress/wp-content/uploads/2020/01/Wire_High-Pressure-Gas-Injection-System_EN.pdf). 

Regarding Claim  2, Guo discloses all the limitations of Claim 1 and further discloses that the gas does not flow into the liquid storage chamber (Figs.1, 2 paragraph [0020]…flow path of the high pressure gas is defined to prevent…gas from escaping into the water passage and into the driving cylinder…; … by driving the cylinder – 1H to open the water outlet valve port – 1K the gas auxiliary pressure controller – 200 stops supplying the pressure gas to the gas passage of the water needle device…).

Regarding Claim 3, Guo discloses all the limitations of Claim 1 and further discloses that the mold includes a main chamber which has a mold surface for forming the hollow resin molded article and forms a part of the cavity (Figs. 3, 4 paragraph [0019] …mold cavity – 2 …One end is located in the cavity – 2and the other end – 5b of the hollow portion forming the product in the cavity – 2…) , a sub chamber which is contiguous to the main chamber and forms another part of the cavity (Figs. 3, 4 paragraph [0019] …and an overflow cavity – 3 formed by the mold closing), and a sub chamber open/close valve (Fig. 3, 4 paragraph [0016] overflow chamber switching valve – 6) configured to open/close a connection path of the sub chamber with the main chamber (Fig. 4, 5 paragraph [0019] …an overflow is provided on the connecting passage – 4 between the cavity – 2 and the overflow chamber – 3 …Switch valve – 6…), and
 the sub chamber open/close valve is closed in the resin injection step (Figs. 4, 5 paragraph [0020]…after mold is completely closed, the outlet valve of the flash switch valve – 6…are closed…) and is opened in the pressurizing step (Fig. 6 paragraph [0020]  ...gas auxiliary pressure controller – 200 stops supplying the pressure gas …and opens the flash switching valve – 6; the water auxiliary controller – 100 continues to press the predetermined flow rate…).

Regarding Claim 4, Guo discloses all the limitations of Claim 3 and further discloses that the sub chamber open/close valve is located at a vertically uppermost end in the cavity (Figs. 3, 4 paragraph [0019] overflow cavity – 3 [see figures])
2.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo (CN 104589581B from English translation) in view of Kamio (JPH 0752208A from English translation).
	Regarding Claim 5, Guo discloses all the limitations of Claim 1 and further discloses that in the hollow portion forming step, states of the gas and/or the liquid to be injected into the cavity are detected (Figs. 1, 2 paragraph [0020……the gas auxiliary pressure controller – 200 and the water auxiliary controller – 100 are in a waiting signal state.…), however, Guo does not disclose that if a detection result is determined to be abnormal and if a number of times exceeds a predetermined value, manufacturing is stopped after a cycle is finished.
	Kamio discloses a method of monitoring injection molding such that an action of an injection molding machine is judged as being normal or not (abstract). A monitoring method is used which includes detecting the amount of pressure for normal operation of the injection molding machine (paragraph [0007])  based on correlation between the database set for dimensional accuracy and the article being monitored (paragraph [0006]). 
	Kamio teaches that if a detection result is determined to be abnormal, the article manufactured in a cycle for which the detection result is determined to be abnormal is determined to be defective (Fig. 4(a) Therefore, based on the determination result by the determination means – 16, the control unit – 14 sends a normal signal or the abnormal signal to the molded article removing means – 17), and
	if a number of time of the determination indicating abnormality exceeds a predetermined value, manufacturing is stopped after a cycle is finished (paragraph [0023] …stop the molding machine at the time when the operation abnormality occurrence lasted a predetermined number of times …).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Guo to incorporate the teachings of Kamio whereby a method of forming a hollow resin molded article including a pressurizing step of injecting gas in a compressed state and injecting a liquid pressurized at a higher pressure than the gas, as disclosed by Guo, 
would include in the method that the states of the gas and/or the liquid injected are detected such that if a detection result is determined to be abnormal and if a number of times of this determination exceeds a predetermined value, manufacturing is stopped after a cycle is finished, as taught by Kamio. 
This is advantageous because this allows for more automatic and accurate  injection molding conditions from previously registered molding conditions even with a plurality of molds (paragraphs [0024] [0025]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712